DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
	In re claim 1, the most prior art of record, Breyta et al. to US 2014/0051239, teaches a method, comprising:
forming a gate structure 25/27/29 and an interlayer dielectric (ILD) 32 over a substrate 8 (Fig. 2B);
performing a deposition process to form a dielectric layer 34 over the ILD layer 32 (Fig. 2B); and
performing an etching process to remove a portion of the dielectric layer 34 until the top surface of the gate structure 25/27/29 is exposed, wherein a portion of the dielectric layer 34 remains on the ILD layer 32 after the etching (i.e. evolving from Fig. 2B to Fig. 4B).
	By comparison, Breyta et al. failed to teach: (a) selectively forming an inhibitor over the gate structure; (b) performing ALD process to form the dielectric layer; and (c) performing ALE process to etch the dielectric layer until a top surface of the inhibitor is exposed.  In addition, there is no secondary reference is able to remedy the deficiencies of Breyta with reasonable motivation.  
	In re claim 10, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US ‘239.  The improvement comprises: (a) forming an inhibitor over the gate structure; (b) the dielectric layer comprising a first portion over the inhibitor; and (c) performing an etching process to remove the first portion of the dielectric layer.  In addition, there is no secondary reference is able to remedy the deficiencies of Breyta with reasonable motivation.
	In re claim 15, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US ‘239.  The improvement comprises: (a) forming an inhibitor on top surfaces of the gate structure and a gate spacer, while leaving a top surface of the ILD layer exposed; (b) the dielectric layer comprising a first portion over the inhibitor; and (c) performing an etching process to remove the first portion of the dielectric layer.  In addition, there is no secondary reference is able to remedy the deficiencies of Breyta with reasonable motivation.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
August 31, 2022



/HSIEN MING LEE/